Opinion issued October 18, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-16-00067-CV
                          ———————————
                    KATHERINE MULHALL, Appellant
                                      V.
   NATHAN ANDERSON, AS TRUSTEE OF THE HOMANN FAMILY
    TRUST AND INDEPENDENT EXECUTOR OF THE ESTATE OF
     HERMAN HOMANN, AND VICTORIA HOMANN, Appellees



                   On Appeal from the 11th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-75168



                        MEMORANDUM OPINION

      Appellant, Katherine Mulhall, attempts to appeal from a final judgment

signed on September 8, 2015. We dismiss the appeal.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if any party timely files a

motion for new trial, motion to modify the judgment, motion to reinstate, or, under

certain circumstances, a request for findings of fact and conclusions of law. See

TEX. R. APP. P. 26.1(a); see also TEX. R. CIV. P. 296, 329b(a), (g). The time to file

a notice of appeal also may be extended if, within fifteen days after the deadline to

file the notice of appeal, a party properly files a motion for extension. See TEX. R.

APP. P. 10.5(b), 26.3; see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997) (holding motion for extension of time is implied when appellant, acting in

good faith, files notice of appeal beyond rule 26.1 deadline but within rule 26.3

fifteen-day extension period).

      Here, the trial court signed the final judgment on September 8, 2015.

Because Mulhall timely filed a motion for new trial, the notice of appeal was due

by December 7, 2015, or by December 22, 2015, with a fifteen-day extension.1 See


1
      On February 10, 2016, appellees, Nathan Anderson, as Trustee of the Homann
      Family Trust and Independent Executor of the Estate of Herman Homann, and
      Victoria Homann, filed a “Notice of Bankruptcy,” reflecting that Mulhall had
      filed, on January 4, 2016, a voluntary bankruptcy proceeding in case no.
      16-30114, in the United States Bankruptcy Court for the Southern District of
      Texas. Appellees subsequently notified the Court that the bankruptcy proceeding
      was dismissed on March 1, 2016. Mulhall’s bankruptcy proceeding, filed after her
      notice of appeal was due, did not affect the due date for filing the notice of appeal.
      See Rivers v. Bank of Am., N.A., No. 05-14-00797-CV, 2014 WL 4065648, at *1
      (Tex. App.—Dallas Aug. 18, 2014, no pet.) (mem. op.) (concluding appellant’s

                                            2
TEX. R. APP. P. 4.1, 26.1(a), 26.3; Verburgt, 959 S.W.2d at 617. Mulhall filed her

notice of appeal on January 25, 2016.

      On September 8, 2016, we notified Mulhall that her appeal was subject to

dismissal for want of jurisdiction unless she filed a written response showing how

this Court has jurisdiction over this appeal. See TEX. R. APP. P. 42.3(a). She filed a

response, asserting that the notice of appeal was timely because filed within ninety

days after the trial court denied her motion for new trial. However, the deadline to

file the notice of appeal did not run from that date but ran from the date the trial

court signed the final judgment. See Powell v. Linh Nutrition Programs, Inc., No.

01-03-00919-CV, 2005 WL 375334, at *1 (Tex. App.—Houston [1st Dist.] Feb.

17, 2005, no pet.) (mem. op.) (citing Naaman v. Grider, 126 S.W.3d 73, 74 (Tex.

2003)); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 n.1 (Tex. App.—

Houston [1st Dist.] 2007, no pet.); see also Fletcher v. Ahrabi, No. 01-12-00794-

CV, 2012 WL 6082915, at *1 (Tex. App.—Houston [1st Dist.] Dec., 2012, no pet.)

(mem. op.) (citing Overka v. Bauri, No. 14-06-00083-CV, 2006 WL 2074688 at *1

& n.1 (Tex. App.—Houston [14th Dist.] July 27, 2006, no pet.) (mem. op.)) (“An

order denying a motion for new trial is not independently appealable”). Mulhall did

not file a motion for an extension of time to file her notice of appeal and one

      bankruptcy petition filed after notice of appeal was due “did not present an
      impediment to timely perfecting appellant’s appeal” and dismissing appeal for
      want of jurisdiction).



                                          3
cannot be implied because she filed the notice of appeal beyond the fifteen-day

extension period. See Naaman, 126 S.W.3d at 74 (citing TEX. R. APP. P. 26.3;

Verburgt, 959 S.W.2d at 615).

      Mulhall’s notice of appeal, filed on January 25, 2016, was untimely. Without

a timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See

TEX. R. APP. P. 25.1; Naaman, 126 S.W.3d at 74. We, therefore, dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        4